Citation Nr: 1511402	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of a left foot stress fracture.  

2. Entitlement to service connection for residuals of traumatic brain injury (TBI), to include headaches.  

3. Basic eligibility for VA nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant was a member of the West Virginia Army National Guard and had a period of active duty for training (ACDUTRA) from January 14, 2009 to March 13, 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2009 VA Form 21-0820 (accepted in lieu of a VA Form 9), the appellant requested a hearing before the Board.  At his request he was scheduled for a videoconference hearing in September 2011; he failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issues of service connection for residuals of TBI, to include headaches, and basic eligibility for VA nonservice-connected pension benefits are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

A left foot stress fracture in service is not shown; and the appellant is not shown to now have (or at any time during the pendency of the instant claim to have had) a chronic left foot disability identifiable as a residual of a stress fracture in service.  


CONCLUSION OF LAW

Service connection for residuals of a left foot stress fracture is not warranted.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2009, VA notified the appellant of the information needed to substantiate his claim of service connection for residuals of a left foot stress fracture, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The appellant's service treatment records (STRs) have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein because such was not necessary.  Absent any competent (medical) evidence suggesting that the appellant has a left foot disability, or had a related disease or injury in service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  In his March 2009 statement, the appellant indicated that he was going to submit buddy statements in support of his claim.  However, approximately 6 years have lapsed since then; such evidence has not been received.  He has had ample opportunity to supplement the record and is not prejudiced by the Board proceeding with adjudication at this time.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed the appellant's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The appellant's STRS are silent for any complaints, treatment, findings, or diagnoses related to the left foot.  February 2009 treatment records from Widener Troop Medical Clinic show that his left foot was normal on physical evaluation.  

A threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the appellant currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  He seeks service connection for a left foot disability, alleged to be a residual of a left foot stress fracture in service.  He asserts that he sustained a left foot stress fracture during field training exercises in basic training.  Although he is competent to report lay-observable symptoms, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau, 492 F.3d 1372.  Consequently, the Board finds that his assertion that he has a left foot disability is not probative evidence.  

The record does not show that the appellant has (or during the pendency of the instant claim has had) a left foot disability.  He has not submitted any evidence showing a diagnosis of a left foot disability.  He does not point to any occasion, treatment, or evaluation when a left foot disability was diagnosed (or underlying pathology for his claimed disability was identified).  In the absence of proof of a current left foot disability there is no valid claim for service connection.  [While the analysis does not need to progress further, it is also noteworthy that a left foot stress fracture in service is not shown.]  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  


ORDER

The appeal seeking service connection for residuals of a left foot stress fracture is denied.  


REMAND

It is not in dispute that the appellant sustained severe injuries (which included a period of unconsciousness) in a motor vehicle accident (MVA) prior to service.  Consequently, to substantiate a claim of service connection for residuals of TBI, he must show either that another such injury occurred in service or that preservice TBI residuals were aggravated (increased in severity) during service.  The current record before the Board is inadequate to determine whether a pre-existing TBI disability was aggravated by the appellant's ACDUTRA.  Aggravation is shown by demonstrating that a disability increased in severity during service, and determined by reviewing the state of the disability before, during, and after active duty service.  

The appellant has indicated that following a July 3, 2003, MVA he received private treatment for a TBI at Princeton Community Hospital and at the Charleston Area Medical Center in Charleston, West Virginia.  Records of such private treatment are pertinent evidence in determining the pre-service status of any TBI residuals.  Development of the record in connection with this claim should have included the appellant being advised that records of pre-service treatment for a TBI are pertinent evidence which VA cannot secure without his cooperation (and of the provisions of 38 C.F.R. § 3.158(a)),.  Further, in his March 2009 statement, the appellant indicated that he was not receiving any private or VA treatment for a TBI.  As approximately 6 years have passed since then, whether or not he has required any postservice treatment for a TBI must be confirmed, and if so, records of the treatment must be secured.  

The appellant did not have 90 days of wartime active duty service.  To establish basic eligibility for VA pension benefits he must show that he was discharged or released from wartime service for a disability adjudged service connected without the benefit of presumptive provisions of law or, at the time of discharge, had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.3(a)(3)(ii).  Therefore, the claim to establish basic eligibility for VA nonservice-connected pension benefits is inextricably intertwined with the appeal seeking service connection for residuals of a TBI, to include headaches, and consideration of the matter must be deferred pending resolution of the remaining service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).    

The case is REMANDED for the following:

1. The AOJ should ask the appellant to provide the identifying information and releases necessary for VA to secure the following:

(a) All records pertaining to his July 2003 MVA (e.g., accident reports, insurance settlement records, private treatment records, etc.) to specifically include the treatment he received at Princeton Community Hospital and the Charleston Area Medical Center in Charleston, West Virginia.  

(b) Records from the provider(s) of any evaluations and treatment he has received for claimed residuals of TBI, to include headaches, since his separation from service.  

The AOJ must secure for the record copies of the complete records from the providers identified.  If the appellant does not provide the necessary identifying information/releases for the private records sought within a year following the request, the claim should be further processed under 38 C.F.R. § 3.158(a).  If a provider identified by the appellant does not respond to VA's request for records that he authorized VA to secure, he should be reminded that ultimately it is his responsibility to ensure that pertinent private records are received (and afforded opportunity to submit them).  

2. Thereafter, if (and only if) the record is complete (i.e., all records are received (or established to be nonexistent/irretrievably lost) and the claim has not been processed under 38 C.F.R. § 3.158(a), and the record suggests that the appellant's pre-service TBI was aggravated during his period of ACDUTRA), the AOJ should arrange for a neurological examination of the appellant to determine the nature and likely etiology of his TBI residuals, to include headaches.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on a review of the record, and examination of the appellant, the examiner should provide opinions that respond to the following:  

(a) Please identify any current residuals of TBI found.  

(b) Based on the evidence of record, is it at least as likely as not (i.e., a 50% or better probability) that the appellant's preservice TBI residuals were aggravated during his ACDUTRA from January 14, 2009 to March 13, 2009?  The opinion should specifically address whether such disability increased in severity during the appellant's period of ACDUTRA; and if so, identify the evidence that supports the conclusion.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record, arrange for any further development necessary, and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


